DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2022 has been entered.

Status of Claims
Claims 1 and 19 are presently under consideration, claims 9-10 and 24 are withdrawn from consideration and claims 2-8, 11-18, and 20-23 are cancelled as per applicant’s amendments to the claims filed with the response dated 07 January 2022.
The indefiniteness rejections and prior art rejections of record are withdrawn in view of applicant’s amendments to the claims.
Upon further search and consideration of the field of art and newly amended claims, new art was discovered and a new grounds of rejection is set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi et al (WO 2017/002287A1, (filed 14 April 2016) see attached English machine translation), and further in view of Kobamoto et al (US 2014/0338719).

Regarding claim 1 Hitachi discloses a solar cell, comprising:
 a semiconductor substrate (Page 5 Lines 173 to Page 6 Line 240, Fig. 3 see: silicon wafer 101); 
a conductive region on or at the semiconductor substrate (Page 5 Lines 173 to Page 6 Line 240, Fig. 3 see: p-type amorphous silicon film 122); and 
an electrode electrically connected to the conductive region (Page 5 Lines 173 to Page 6 Line 240, Fig. 3 see: plurality of bus bar electrodes 40 and plurality of finger electrodes 50), 
wherein the electrode comprises a plurality of finger lines formed in a first direction and parallel to each other (Page 5 Lines 173 to Page 6 Line 240, Figs. 2-3 and 6 see: plurality of parallel finger electrodes 50), and a bus bar electrically connected to the plurality of finger lines and formed in a second direction crossing the first direction (Page 5 Lines 173 to Page 6 Line 240, Figs. 2-3 and 6 see: plurality of bus bar electrodes 40 orthogonal to and crossing the plurality of parallel finger electrodes 50),
wherein the bus bar comprises a plurality of pad portions positioned in the second direction (Page 8 Line 307 to Page 12 Line 462, Fig. 6 see: plurality of bus bar 
wherein the plurality of pad portions comprise a first outer pad positioned at one outermost region among the plurality of pad portions and a second outer pad positioned at another outermost region among the plurality of pad portions, and a plurality of inner pads between the first outer pad and the second outer pad (See Annotated Fig. 6 below),
wherein the plurality of inner pads are divided into a first group positioned adjacent to the first outer pad at a first region, a second group positioned adjacent to the second outer pad at another first region, and a third group positioned between the first group and the second group at a second region (See Annotated Fig. 6 below),
 wherein the plurality of inner pads comprise a plurality of first pads positioned in the first group and the second group respectively, and a plurality of second pads positioned in the third group (See Annotated Fig. 6 below), 
wherein all of a width and a length of the plurality of inner pads is equal to each other (Fig. 6 see: inner pads (charge transfer units 41) have a same length and width), 
wherein all of neighboring two first pads among the plurality of first pads have a first pitch and all of neighboring two second pads among the plurality of second pads have a second pitch greater than the first pitch (see annotated Fig. 6 below), 
wherein each of a length in the second direction of the first region and the
Reply to Office Action of September 08, 2021Page 3 of 13wherein each of a number of the plurality of first pads in the first group and the second group is smaller than a number of the plurality of second pads in the third group (see annotated Fig. 6 below where the number of pads in each of the first group and second group ~5 is less than the number of pads in the third group ~9).


    PNG
    media_image1.png
    757
    793
    media_image1.png
    Greyscale


Hitachi does not explicitly disclose wherein an area of the first or second outer pad is greater than an area of each of the plurality of inner pads.
Kobamoto teaches a bus bar structure comprising a plurality of inner pads and outer pads wherein an area of the first or second outer pad is greater than an area of each of the plurality of inner pads (Kobamoto, [0088]-[0090], Figs. 7A and 9 see: first electrode 6 having bus bar electrode 11 with outer pad portions (first bus bar electrode 11a) having a fourth dimension D4 greater than the fifth dimension D5 of inner pad portions (second bus bar electrodes 11b) and thus also having a greater area) for the purpose of providing a more efficient wiring operation and an increased reliability in the wiring connection (Kobamoto, [0090]).
Hitachi and Kobamoto are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Hitachi in view of Kobamoto such that an area of the first or second outer pad is greater than an area of each of the plurality of inner pads of Hitachi as taught by Kobamoto (Kobamoto, [0088]-[0090], Figs. 7A and 9 see: first electrode 6 having bus bar electrode 11 with outer pad portions (first bus bar electrode 11a) having a fourth dimension D4 greater than the fifth dimension D5 of inner pad portions (second bus bar electrodes 11b) and thus also having a greater area) for the purpose of providing a more efficient wiring operation and an increased reliability in the wiring connection as taught by Kobamoto (Kobamoto, [0090]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hitachi et al (WO 2017/002287A1, (filed 14 April 2016) see attached English machine translation), and further in view of Kobamoto et al (US 2014/0338719) and in further view of Jang et al (US 2016/0005905).

Regarding claim 19 Hitachi discloses a solar cell panel, comprising: 
a plurality of solar cells comprising at least a first solar cell and a second solar cell adjacent to each other (Figs. 1 and 4 see: adjacent solar battery elements 11); and 
a plurality of leads connecting the first solar cell and the second solar cell (Figs. 1 and 4 see: long tab wires 20 interconnecting adjacent solar battery elements 11, 
wherein each of the plurality of solar cells comprises a semiconductor substrate, a conductive region on or at the semiconductor substrate, and an electrode electrically connected to the conductive region (Page 5 Lines 173 to Page 6 Line 240, Fig. 3 see: silicon wafer 101 with a p-type amorphous silicon film 122 connected to a plurality of bus bar electrodes 40 and plurality of finger electrodes 50),
wherein the electrode comprises a plurality of finger lines formed in a first direction and parallel to each other (Page 5 Lines 173 to Page 6 Line 240, Figs. 2-3 and 6 see: plurality of parallel finger electrodes 50), and a bus bar electrically connected to the plurality of finger lines and formed in a second direction crossing the first direction (Page 5 Lines 173 to Page 6 Line 240, Figs. 2-3 and 6 see: plurality of bus bar electrodes 40 orthogonal to and crossing the plurality of parallel finger electrodes 50),

wherein the plurality of pad portions comprise a first outer pad positioned at one outermost region among the plurality of pad portions and a second outer pad positioned at another outermost region among the plurality of pad portions, and a plurality of inner pads between the first outer pad and the second outer pad (See Annotated Fig. 6 below),
wherein the plurality of inner pads are divided into a first group positioned adjacent to the first outer pad at a first region, a second group positioned adjacent to the second outer pad at another first region, and a third group positioned between the first group and the second group at a second region (See Annotated Fig. 6 below),
 wherein the plurality of inner pads comprise a plurality of first pads positioned in the first group and the second group respectively, and a plurality of second pads positioned in the third group (See Annotated Fig. 6 below), 
wherein all of a width and a length of the plurality of inner pads is equal to each other (Fig. 6 see: inner pads (charge transfer units 41) have a same length and width), 
wherein all of neighboring two first pads among the plurality of first pads have a first pitch and all of neighboring two second pads among the plurality of second pads have a second pitch greater than the first pitch (see annotated Fig. 6 below), 

Reply to Office Action of September 08, 2021Page 3 of 13wherein each of a number of the plurality of first pads in the first group and the second group is smaller than a number of the plurality of second pads in the third group (see annotated Fig. 6 below where the number of pads in each of the first group and second group ~5 is less than the number of pads in the third group ~9), and

    PNG
    media_image1.png
    757
    793
    media_image1.png
    Greyscale

wherein a width of the line portion is the same as or is smaller than the width of each of the plurality of leads, and a width of each of the plurality of pad portions is the same as or is greater than the width of each of the plurality of leads (Page 4 Lines 159-163, Fig. 6 see: tab wiring 20 has a line width substantially the same as bus bar 40 and thus the same as portions 41 and greater than the line width of the line portions connecting the portions 41 (pads)).

Kobamoto teaches a bus bar structure comprising a plurality of inner pads and outer pads wherein an area of the first or second outer pad is greater than an area of each of the plurality of inner pads (Kobamoto, [0088]-[0090], Figs. 7A and 9 see: first electrode 6 having bus bar electrode 11 with outer pad portions (first bus bar electrode 11a) having a fourth dimension D4 greater than the fifth dimension D5 of inner pad portions (second bus bar electrodes 11b) and thus also having a greater area) for the purpose of providing a more efficient wiring operation and an increased reliability in the wiring connection (Kobamoto, [0090]).
Hitachi and Kobamoto are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Hitachi in view of Kobamoto such that an area of the first or second outer pad is greater than an area of each of the plurality of inner pads of Hitachi as taught by Kobamoto (Kobamoto, [0088]-[0090], Figs. 7A and 9 see: first electrode 6 having bus bar electrode 11 with outer pad portions (first bus bar electrode 11a) having a fourth dimension D4 greater than the fifth dimension D5 of inner pad portions (second bus bar electrodes 11b) and thus also having a greater area) for the 
Jang discloses a solar cell panel comprising a plurality of interconnected solar cells where leads interconnecting said solar cells have a rounded portion (Jang, [0224], Figs. 29-32 see: wiring member 125 having a round cross section) wherein a number of the plurality of leads in the first direction is six to thirty-three based on a surface of the solar cell (Jang, [0224], Figs. 29-32 see: ~10 leads of wiring member 125 interconnecting solar cells C1 and C2) and wherein a width of each of the plurality of leads is in a range of 250 to 500µm (Jang, [0225], Figs. 29-32 see: wiring members 125 having a width of 300 to 500µm).
Modified Hitachi and Jang are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Hitachi in view of Jang such that the leads have a rounded portion as taught by Jang (Jang, [0224], Figs. 29-32 see: wiring member 125 having a round cross section) wherein a number of the plurality of leads in the first direction is six to thirty-three based on a surface of the solar cell as taught by Jang (Jang, [0224], Figs. 29-32 see: ~10 leads of wiring member 125 interconnecting solar cells C1 and C2) and wherein a width of each of the plurality of leads is in a range of 250 to 500µm as taught by Jang (Jang, [0225], Figs. 29-32 see: wiring members 125 having a width of 300 to 500µm) as such a modification would have amounted to the use of known lead or wiring member configurations for their intended purpose in the 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726